Case 1:20-cv-01624-SCJ Document 26-1 Filed 04/24/20 Page 1of8

Walters, et al., v. Kemp, et al.,
CA No. 1:20cv1624-SCJ

STATE DEFENDANTS’
EXHIBIT 1
Case 1:20-cv-01624-SCJ Document 26-1 Filed 04/24/20 Page 2 of 8

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF GEORGIA

ATLANTA DIVISION
Lisa Walters, et al., )
)
Plaintiffs, )
) Civil Action No.
V. ) 1:20cv1624-SCJ
)
Brian Kemp, et al., )
)
Defendants. )

 

DECLARATION OF SERGEANT FIRST CLASS GARY LANGFORD
ls
My name is Gary Langford, and I am sui juris and competent to testify in
this matter. I give this declaration as evidence in the above-styled case and for any
other lawful purpose. I make this declaration based upon my personal knowledge.
To the extent that I have relied on written materials, they are identified in this
declaration. To the extent that I have made a statement summarizing the content of
the information that I have reviewed, I have attempted to state the information
drawn from those materials as accurately as I can for the purpose of making this

declaration and any errors are inadvertent.
Case 1:20-cv-01624-SCJ Document 26-1 Filed 04/24/20 Page 3 of 8

2

I am a Sergeant First Class for the Georgia State Patrol, which is a division
of the Georgia Department of Public Safety (DPS). DPS is comprised of the
Georgia State Patrol, Georgia Capitol Police and the Motor Carrier Compliance
Division, with 1,071 law enforcement officers posted in regions across the State of
Georgia. In the capacity as a firearms instructor for DPS, my responsibilities
include providing training to State Troopers, Motor Carrier Officers, and Capitol
Police Officers regarding their responsibilities as law enforcement officers.

° 3.

Each year I conduct training for Capitol Police Officers, State Troopers, and

Motor Carrier Officers regarding the weapons carry laws.
4.

Under O.C.G.A. § 16-11-137, a person carrying a weapon shall not be
subject to detention for the sole purpose of investigating whether such person has a
weapons carry license.

5.
I instruct the DPS law enforcement officers assigned to the Capitol that they
may not detain an individual for the sole purpose of investigating whether that

individual has a Georgia weapons carry license.
Case 1:20-cv-01624-SCJ Document 26-1 Filed 04/24/20 Page 4 of 8

6.

DPS law enforcement officers are taught that they should treat every
encounter with an individual possessing a weapon as though that individual has a
Georgia weapons carry license.

7
DPS law enforcement officers patrolling Capitol Square do not investigate
whether or not an individual has a Georgia weapons carry license unless the officer
has a minimum of reasonable, articulable suspicion that a crime is being committed
or has been committed, which crime is always separate from any weapons carry
license violation.
8.

Officers at the Capitol have been instructed that when members of the public
carry weapons inside the Capitol, up to the screening checkpoint, those individuals
have a right to retreat to put the weapon(s) back in their vehicle. Officers do not
ask whether the individual with a weapon has a Georgia weapons carry license.

9.

State Troopers are similarly instructed that they are not to detain someone to

investigate whether that individual has a Georgia weapons carry license. They are

instructed that if they pull over a vehicle, and the driver or passenger has a weapon,
Case 1:20-cv-01624-SCJ Document 26-1 Filed 04/24/20 Page 5of 8

the traffic stop alone is not sufficient to investigate whether or not the individual
has a Georgia weapons carry license, even if the individual has exited the vehicle
with their weapon.

10.

State Troopers and MCCD Officers do not investigate whether or not a
motorist has a Georgia weapons carry license during a traffic stop for minor traffic
violations. In a motorist’s vehicle, § 16-11-126 does not require a weapons carry
license by persons not prohibited by law to possess the weapon. Ifa weapon is
possessed by an occupant of the vehicle and the reason for the stop escalates, then
the DPS officers may further investigate the lawfulness of possession of the
weapon. With escalations, a citation for violation of §16-11-126 is generally a
lesser included charge. For example, an escalation would arise when an
occupant’s status would make the possession of the weapon illegal, including
possession by a convicted felon (§ 16-11-131), or possession by a minor under the
age of 18 (§ 16-11-132). An escalation could also arise when there is reasonable
articulable suspicion or probable cause of other criminal activity, such as
possession during the commission of certain crimes (§ 16-11-106), which would

include theft of the motor vehicle.
Case 1:20-cv-01624-SCJ Document 26-1 Filed 04/24/20 Page 6 of 8

11.

Under the provisions of O.C.G.A. § 16-11-126(h)(2), a person is deemed to
have committed the offense of carrying a weapon without a license when he or she
carries a weapon without a valid weapons carry license except under the
specifically enumerated exceptions set out in O.C.G.A. § 16-11-126(a) through (g).
For purposes of preparing this affidavit, I obtained and reviewed records kept in
the ordinary course of business of the Georgia Department of Public Safety, to
determine how many times an individual has been cited for a violation of O.C.G.A.
§ 16-11-126(h)(2) during the past two calendar years

12.

During the past two years, neither the Georgia Capitol Police nor the Motor
Carrier Compliance Division has issued any citations for violation of O.C.G.A.

§ 16-11-126.
13.

For the last two years, the Georgia State Patrol has issued 14 citations for the

offense of carrying a weapon without a license in violation of O.C.G.A.

§ 16-11-126.'

 

' The fourteen are citation numbers E03162598, E03247026, E03332702,
E03162592, E03040952, E03188351, E03337959, E03162589, E02989877,
Case 1:20-cv-01624-SCJ Document 26-1 Filed 04/24/20 Page 7 of 8

14.

From my review of incident report DPS00001533, three of those fourteen
citations (citation numbers E03162598, E3162592 and E03 162589) were issued to
one individual at the time of a single arrest on March 6, 2019. That individual was
initially stopped after being observed travelling at a speed of 75 miles per hour in a
55 mile per hour zone.

15.

In each of the instances when one of the twelve individuals received a

citation for the offense of carrying a weapon without a valid weapons carry license,

citations were issued for other distinct offenses which resulted in an arrest.2

 

E03148772, E03200821, E03523639, E03248892, E03088555 issued from August
28, 2018 to March 17, 2020.

* DPS Incident report 00001533 — fourteen citations issued, three for the offense
of carrying a concealed weapon without a permit

DPS Incident report 00006722 — three citations issued

DPS Incident report 1100247381 — six citations issued

DPS Incident report 00001530 — six citations issued

DPS Incident report 000016462 — eleven citations issued

DPS Incident report 000015916 — thirteen citations issued

DPS Incident report 000024703 — two citations issued

DPS Incident report 1100235064 — six citations issued

DPS Incident report 000009122 - seven citations issued

DPS Incident report 00041098 — eight citations issued

DPS Incident report 000007463 — five citations issued

DPS Incident report 1100245561 — three citations issued
Case 1:20-cv-01624-SCJ Document 26-1 Filed 04/24/20 Page 8 of 8

16.
In each of the instances when one of the twelve individuals received a
citation for the offense of carrying a weapon without a weapons carry license, the
underlying cause of the traffic stop was the suspected commission of a separate

and distinct criminal offense, which resulted in an arrest.°

Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the
forgoing is true and correct.
This 22" day of April, 2020.

/s/Gary Langford
GARY LANGFORD

 

3 Id.
